
	
		II
		111th CONGRESS
		1st Session
		S. 1175
		IN THE SENATE OF THE UNITED STATES
		
			June 3, 2009
			Ms. Cantwell introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Public Utility Regulatory Policies Act of
		  1978 to authorize the Secretary of Energy to make loans to electric utilities
		  to carry out projects to comply with any Federal renewable electricity
		  standard, and for other purposes.
	
	
		1.Loans
			 for projects to comply with Federal renewable electricity
			 standardSection 610 of the
			 Public Utility Regulatory Policies Act of 1978 (as added by section 2(a) of the
			 American Renewable Electricity Production Act of 2009) is amended—
			(1)by redesignating
			 subsections (k) and (l) as subsections (l) and (m), respectively; and
			(2)by inserting
			 after subsection (j) the following:
				
					(k)Loans for projects To comply with Federal
				renewable electricity standard
						(1)PurposesThe purposes of this
				subsection are—
							(A)to reduce the
				cost incurred by electric utilities in complying with the requirements of this
				section; and
							(B)to minimize the
				impact of the requirements on electricity rates for consumers.
							(2)LoansThe
				Secretary shall make loans available to electric utilities to carry out
				qualified projects approved by the Secretary to comply with the requirements of
				this section.
						(3)Qualified
				projects
							(A)In
				generalA loan may be made under this subsection for a
				project—
								(i)to construct a
				renewable energy generation facility;
								(ii)to install an
				energy efficiency or electricity demand reduction technology; or
								(iii)to carry out
				any other project approved by the Secretary that the Secretary determines is
				consistent with the purposes of this subsection.
								(B)DisapprovalThe
				Secretary may disapprove an application for a loan for a project under this
				subsection if the Secretary determines that—
								(i)the revenues
				generated under the project are unlikely to be sufficient to cover the
				repayment obligations of the proposed loan; or
								(ii)the project is
				not otherwise consistent with the purposes of this subsection.
								(4)TermsA
				loan made by the Secretary to an electric utility under this subsection
				shall—
							(A)be for a term of
				not to exceed 30 years; and
							(B)bear an annual
				interest rate that is 50 basis points more than the Federal funds rate
				established by the Board of Governors of the Federal Reserve System.
							(5)PriorityNotwithstanding
				any other provision of law, the debt to the Federal Government under a loan
				made to an electric utility under this subsection shall have priority in any
				case in which the electric utility files for bankruptcy protection under title
				11, United States Code.
						(6)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as are necessary to carry out this
				subsection.
						.
			
